THE THIRTEENTH COURT OF APPEALS

                                       13-14-00579-CV


                                        In re: W.B.


                                    On Appeal from the
                   County Court at Law No. 2 of Cameron County, Texas
                            Trial Cause No. 2014-CML-00304


                                        JUDGMENT

       THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be DISMISSED. The Court orders the appeal

DISMISSED in accordance with its opinion. No costs are assessed as appellant filed an

affidavit of inability to pay costs.

       We further order this decision certified below for observance.

April 30, 2015